DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “117” has been used to designate both valve stem in paragraph 37 and actuator in paragraph 40, “625” has been used to designate both space in paragraph 53 and orifice plates in paragraph 54, and “820” has been used to designate both inlet face and outlet face in paragraph 58.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the guide space" in line 4, claim 13 recites the limitation "the at least one orifice plate aperture" in line 6-7, and claim 16 recites the limitation “the orifice plates” in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S. Patent Publication 2019/0331236) in view of O’Reilly (U.S. Patent 5,934,320).

    PNG
    media_image1.png
    645
    594
    media_image1.png
    Greyscale



Regarding claim 1, Singh discloses a choke valve 200, comprising:
a valve body 104 having an internal cavity; and
an orifice plate 202/204 disposed within the internal cavity of the valve body to control a flow of fluid though the choke valve;
the orifice plate including:
a center point (at 206) and being rotatable about a center axis extending longitudinally through the center point; and
a first aperture 208/210 extending through a face of the orifice plate, the first aperture being spaced away from the center point of the orifice plate (FIG. 2A), wherein:
rotation of the orifice plate with respect to the center point effects transitioning of the orifice plates among a plurality of open states, including:
rotation of the orifice plate in a first direction (clockwise from the closed position to the middle point of the aperture) with respect to the center point effects an increase per degree of rotation in an open area of the first equi-incremental phase region; and
rotation of the orifice plate in a second direction (counter-clockwise from the middle point of the aperture to the closed position), the second direction opposite the first direction, effects an decrease per degree of rotation in the open area of the first equi-incremental phase region (FIG. 1-3; Paragraph 65-69).
Singh is silent regarding the first aperture defining a first equi-incremental phase region and rotation of the orifice plate results in an equal incremental increase or decrease depending upon the direction of rotation.
However, O’Reilly teaches a valve 10 comprising: a valve body 12/13, an orifice plat 36 in the internal cavity, the orifice plate having a first aperture 38 extending through the orifice plate, the first aperture defining a first equi-incremental phase region (See Annotated image above), rotation of the orifice plate results in equal incremental increase and decrease per degree of rotation depending on the direction of rotation (FIG. 1, 8-14; Col. 4 ln 43-Col. 5 ln 30, Col. 9 ln 26-Col. 10 ln 59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Singh by changing the geometry of the apertures of Singh with the apertures of O’Reilly, as taught by O’Reilly, for the purpose of providing a more gradual flow of fluid at the transition from closed to open to prevent noise through the valve which can premature wearing and thus failure.
Regarding claim 2, Singh, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Singh/O’Reilly further teaches the first aperture further includes a semi-circular section (See Annotated image above) extending from the first equi-incremental phase region (O’Reilly FIG. 10, 14).
Regarding claim 3, Singh, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 2.
Singh/O’Reilly further teaches the first aperture further includes a second equi-incremental phase region (See Annotated image above) extending from the first equi-incremental phase region (O’Reilly FIG. 10, 14).
Regarding claim 4, Singh, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 3.
Singh/O’Reilly further teaches the second equi-incremental phase region defines an opening including:
a first arc boundary (See Annotated image above) having a first arc center point that is shared with the center point of the orifice plate and a first arc radius;
a second arc boundary (See Annotated image above) having a second arc center point that is shared with the center point of the orifice plate and a second arc radius, the second arc radius being greater than the first arc radius (O’Reilly FIG. 10, 14).
Regarding claim 6, Singh, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Singh/O’Reilly further discloses the orifice plate further comprises a second aperture (see FIG. 2), the second aperture having a configuration that is equal to the first aperture (Singh FIG. 2; O’Reilly FIG. 10).
Regarding claim 7, Singh, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 6.
Singh/O’Reilly further discloses rotation of the orifice plate effects a corresponding simultaneous opening or closing of both of the first aperture and the second aperture (FIG. 2C).
Regarding claim 8, Singh, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 6.
Singh/O’Reilly further discloses the first aperture and the second aperture are disposed 180 degrees apart from one another (FIG. 2C).
Regarding claim 9, Singh, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Singh/O’Reilly further discloses a guide vane 1016 disposed in the valve body upstream of the orifice plate, the guide vane comprising at least one vane aperture 1008 to direct the flow of fluid into the first aperture (FIG. 1, 10B; Paragraph 85-95).
Regarding claim 10, Singh, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 9.
Singh/O’Reilly further discloses the guide vane comprises a first vane aperture 1008 and a second vane aperture 1008 (See FIG. 10C), the first vane aperture being disposed 180 degrees apart from one another to the second vane aperture (FIG. 10C).
Regarding claim 11, Singh, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 10.
Singh/O’Reilly further discloses the first vane aperture and the second vane aperture together define a guide space; 
the at least one aperture defines a maximum open aperture space; and
the guide space is greater than the maximum open aperture space (FIG. 10C).
Regarding claim 13, Singh discloses a method of flowing a fluid through a choke valve 200, the method comprising:
flowing the fluid into a valve body 104 of the choke valve;
focusing the fluid to flow into an orifice plate aperture 208/210 of an orifice plate 202/204 disposed in the valve body, the orifice plate defining a face, the orifice plate aperture extending through the face;
flowing the fluid out of the valve body downstream of the at least one orifice plate aperture; and
rotating the orifice plate to adjust opening and closing of the orifice plate to control a rate of flow of the fluid, rotation of the orifice plate in a first direction effecting an opening of the orifice plate aperture and rotation of the orifice plate in a second direction that is opposite the first direction effecting a closing the orifice plate aperture (FIG. 1-3; Paragraph 65-69).
Singh is silent regarding the first aperture defining a first equi-incremental phase region such that rotation of the orifice plate results in an equal incremental increase or decrease depending upon the direction of rotation.
However, O’Reilly teaches a valve 10 comprising: a valve body 12/13, an orifice plat 36 in the internal cavity, the orifice plate having a first aperture 38 extending through the orifice plate, the first aperture defining a first equi-incremental phase region (See Annotated image above), rotation of the orifice plate results in equal incremental increase and decrease per degree of rotation depending on the direction of rotation (FIG. 1, 8-14; Col. 4 ln 43-Col. 5 ln 30, Col. 9 ln 26-Col. 10 ln 59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Singh by changing the geometry of the apertures of Singh with the apertures of O’Reilly, as taught by O’Reilly, for the purpose of providing a more gradual flow of fluid at the transition from closed to open to prevent noise through the valve which can premature wearing and thus failure.
Regarding claim 14, Singh, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 13.
Singh/O’Reilly further discloses the valve body defines an internal cavity; and
the orifice plate controls a flow of fluid through the choke valve, the orifice plate being disposed within the internal cavity of the valve body;
wherein:
the orifice plate includes:
a center point (at 206) and being rotatable about a center axis 206 extending longitudinally through the center point; and
a first aperture (O’Reilly 38) extending through a face of the orifice plate, the first aperture defining a first equi-incremental phase region (see annotated image above), the first aperture being spaced away from the center point of the orifice plate (Singh FIG. 1-3; O’Reilly FIG. 14).
Regarding claim 15, Singh, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 14.
Singh/O’Reilly further discloses rotating the orifice plate with respect to the center point to effect transitioning of the orifice plates among a plurality of open states, including:
rotation of the orifice plate in a first direction (clockwise from the closed position to the middle point of the aperture) with respect to the center point effects an equal incremental increase per degree of rotation in an open area of the first equi-incremental phase region; and
rotation of the orifice plate in a second direction (counter-clockwise from the middle point of the aperture to the closed position), the second direction opposite the first direction, effects an equal incremental decrease per degree of rotation in the open area of the first equi-incremental phase region (Singh FIG. 1-3; O’Reilly Col. 9 ln 26-Col. 10 ln 59).
Regarding claim 16, Singh discloses an orifice plate 202/204 for a choke valve 200 including a valve body 104 having an internal cavity, the orifice plate comprising:
a center point (at 206) and being rotatable about a center axis extending longitudinally through the center point when the orifice plate is disposed within the internal cavity of the valve body; and
a first aperture 208/210 extending through a face of the orifice plate, the first aperture being spaced away from the center point of the orifice plate (FIG. 2A), wherein:
rotation of the orifice plate with respect to the center point effects transitioning of the orifice plates among a first plurality of open states, including:
rotation of the orifice plate in a first direction (clockwise from the closed position to the middle point of the aperture) with respect to the center point effects an increase per degree of rotation in an open area of the first aperture; and
a decrease per degree of rotation in the open area of the first aperture during rotation of the orifice plate in a second direction (counter-clockwise from the middle point of the aperture to the closed position) opposite the first direction (FIG. 1-3; Paragraph 65-69).
Singh is silent regarding the first aperture defining a first equi-incremental phase region and rotation of the orifice plate results in an equal incremental increase or decrease depending upon the direction of rotation.
However, O’Reilly teaches a valve 10 comprising: a valve body 12/13, an orifice plat 36 in the internal cavity, the orifice plate having a first aperture 38 extending through the orifice plate, the first aperture defining a first equi-incremental phase region (See Annotated image above), rotation of the orifice plate results in equal incremental increase and decrease per degree of rotation depending on the direction of rotation (FIG. 1, 8-14; Col. 4 ln 43-Col. 5 ln 30, Col. 9 ln 26-Col. 10 ln 59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Singh by changing the geometry of the apertures of Singh with the apertures of O’Reilly, as taught by O’Reilly, for the purpose of providing a more gradual flow of fluid at the transition from closed to open to prevent noise through the valve which can premature wearing and thus failure.
Regarding claim 17, Singh, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 16.
Singh/O’Reilly further teaches the first aperture further includes a semi-circular section (See Annotated image above) extending from the first equi-incremental phase region (O’Reilly FIG. 10, 14).
Regarding claim 18, Singh, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 17.
Singh/O’Reilly further teaches the first aperture further includes a second equi-incremental phase region (See Annotated image above) extending from the first equi-incremental phase region (O’Reilly FIG. 10, 14).
Regarding claim 19, Singh, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 18.
Singh/O’Reilly further teaches the second equi-incremental phase region defines an opening including:
a first arc boundary (See Annotated image above) having a first arc center point that is shared with the center point of the orifice plate and a first arc radius;
a second arc boundary (See Annotated image above) having a second arc center point that is shared with the center point of the orifice plate and a second arc radius, the second arc radius being greater than the first arc radius (O’Reilly FIG. 10, 14).
Regarding claim 20, Singh, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 16.
Singh/O’Reilly further discloses the orifice plate further comprises a second aperture (see FIG. 2), the second aperture having a configuration that is equal to the first aperture (Singh FIG. 2; O’Reilly FIG. 10).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of O’Reilly, in further view of DeVries (U.S. Patent 3,780,758).
Regarding claim 5, Singh, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 4.
Singh/O’Reilly are silent regarding the first aperture includes chamfered edges.
However, DeVries teaches the first aperture 76 includes chamfered edges (FIG. 7,8; Col. 5 ln 3-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Singh by making the edges of the first aperture chamfered, as taught by DeVries, for the purpose of reducing flow friction through the ports and thereby enhance the flow characteristics of the valve.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of O’Reilly, in further view of Beach (U.S. Patent Publication 2018/0127965).
Regarding claim 12, Singh, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 9.
Singh further discloses the guide space tapers from an inlet side defining a first inner area to an outlet side defining a second inner area, the second inner area being less than the first inner area (FIG. 11B, 11D).
Singh/O’Reilly are silent regarding each of the first vane aperture and the second vane aperture is generally kidney shaped.
However, Beach teaches an aperture on a rotary valve being generally kidney shaped (FIG. 9). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Singh by making the first and second vane apertures generally kidney shaped, as taught by Beach, for the purpose of allowing for desired flow characteristics including less interference from air and less noise cause by gradually allowing fluid to pass.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753